DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3, 5-16, 20, 47, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants amendments and remarks filed on 3/24/2021 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, obtain the current quality or performance of the network, determine a proper codec mode set based on the quality of the network and the type of service being transmitted by obtaining one or more codec mode sets related to the quality of the network and determining one or more codec mode sets based on the type of service with the codec mode set comprising video or voice data transmission rate and the type of service being voice or video, determine whether the codec mode set relating to the type of service is consistent with the codec code set related to the quality where a class of codec mode set for the type of service is not higher than the class for the quality of the network and performing the transmission of the service based on the chosen codec mode set, as substantially described in independent claims 1, 47, and 49.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.